Citation Nr: 1806794	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected deviated nasal septum.

2.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's tinnitus claim.  In November 2013, May 2015, and June 2016 the Board remanded the Veteran's claims for further evidentiary development, to include VA medical opinions, and adjudication.  

In June 2016, the Board found that the issue of TDIU was raised before it pursuant to the Veteran's then-decided claim for an increased rating for a right shoulder disability and noted that the Veteran submitted a TDIU application in April 2016 (for multiple service-connected disabilities).  In the December 2017 supplemental statement of case, the RO declined to grant a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist.  In the June 2016 remand, the Board instructed the RO to obtain an opinion as to whether the Veteran's current tinnitus was caused or aggravated by his service-connected deviated septum.  The Board observes that the August 2016 opinion addressed whether the Veteran's deviated septum could be the cause of his tinnitus; however, it did not address whether the Veteran's tinnitus was aggravated by his deviated septum.  As such, the Board observes that additional development is necessary to address this question. 

The Board notes that claim for TDIU is inextricably intertwined with his claim for service connection for tinnitus.  Thus, the Board defers deciding this issue at this time.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please provide the Veteran with the appropriate authorizations so that VA may obtain any outstanding VA and non-VA medical records related to his claims.  Provide him with the opportunity to submit additional records in support of his claims.  

2. After completing step 1, please arrange for an appropriate VA examiner to provide a supplemental opinion to answer the following question.  If it is determined that an examination is required to render the opinion, please schedule one.  

Is it at least as likely as not that the Veteran's tinnitus was aggravated by his service-connected deviated septum?

The claims file should be made available to and reviewed by the opinion provider.  The opinion provider must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate. 

3. Finally, please readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




